DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract on page 34 of 34, at lines 2 and 4 recite “comprise” (i.e., legal phraseology often used in patent claims). The form and legal phraseology often used in patent claims, such as “means” and “said,” (in this case, “comprise”) should be avoided.  Examiner suggests maybe changing “comprise” to --include--. 
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-17 are directed to a computer program product, the computer program product comprising a computer readable storage medium (see claim 15, lines 1-3).
Claim 15 recites “a computer readable storage medium” (see claim 15, lines 2-3).
The specification is open-ended/non-limiting, (for example: the spec states that the medium “can be”, “may be”, “is not limited to”, “etc.”, “for example”, “such as”, “like”…) (see the specification, at page 22 of 34, see paragraph 0098, line 7), and the broadest reasonable interpretation covers both: statutory and non-statutory mediums. Furthermore, the specification in page 5 of 34 in paragraph 0028 recites “computer readable mediums (or media)”.  
A “computer readable medium" is defined in the specification to include "The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium can be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. Page 22 of 34 
P201906469US01 A non-exhaustive list of more specific examples of the computer readable storage medium can also include the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” and “computer readable mediums (or media)" (see page 5, par 0028 and see  pages 22-23, par 0098 of specification). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim covers non-statutory subject matter. The claims, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
	Furthermore, claim 15 recites “a computer readable storage medium” in lines 2-3. The specification is silent about what it considers to be computer readable medium, in page 5 in par 0028. It does not mention signal but it also does not exclude signal as one possible type of medium. Therefore, broadest reasonable interpretation would include signal. 
There is enough evident in the prior art to suggest that computer readable medium is a term broad enough to include signal (for example, too many examples of inventors disclosing signals as a computer readable medium).  Unless the specification has an explicit definition that would exclude signals, the claim is given the broadest reasonable interpretation as one in the prior art would have. 
Paragraphs 0028 and 0098 of the specification (at pages 5 and 22-23 of the specification) gives some examples for possible interpretations but there is nothing to suggest that this is the only possible interpretation. 
Applicant is therefore suggested to amend claim 15 to recite --a non-transitory computer readable storage medium-- in order to avoid or overcome the possible interpretations to include signal.  
Claims 16-17 are rejected because they are dependent on rejected independent claim 15 above.  

Claim Objections
Claims 22-25 are objected to because of the following informalities:  
In claim 22, line 10, after “sampled dataset points;” delete “and”.  
Claims 23-25 are objected to because they are dependent on objected to claim 22 above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 12, 13, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baseman et al. (US 10,365,640 B2).
As to claim 1, Baseman et al. discloses a system, comprising: a memory (see figure 5, memory 16, storage system 18, see col. 12, lines 29-44; and/or, see figure 4, storage device 404, see col. 10, line 62) that stores computer executable components; and a processor (see figure 4, processor 402; and/or see figure 5, processor 12) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: an interpretation component (see col. 9, lines 13-26 and see figure 2, block 210) that generates one or more explanations of a machine learning model prediction based on causal relationships determined between feature data of a set of feature data (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “all production stages” and “the product quality measure”, reads on: one or more explanations of a machine learning model prediction, and “the process variables (processing or operating conditions)”, reads on: feature data of a set of feature data).

As to claim 9, Baseman et al. discloses wherein the causal relationships are dependencies between respective feature data of the set of feature data (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “all production stages” and “the product quality measure” reads on: one or more explanations of a machine learning model prediction, and “the process variables (processing or operating conditions)”, reads on: feature data of a set of feature data. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure, reads on: the causal relationships are dependencies between respective feature data of the set of feature data). 

As to claim 10, Baseman et al. discloses a computer-implemented method (see col. 12, line 65, a system, a method), comprising: generating, by a system operatively coupled to a processor (see col. 12, lines 4-12 and see figures 4-5, processor 402 and 12 coupled to a system shown in figs 4-5), one or more explanations of a machine learning model prediction based on causal relationships determined between feature data of a set of feature data (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “all production stages” and “the product quality measure” reads on: one or more explanations of a machine learning model prediction, and “the process variables (processing or operating conditions)”, reads on: feature data of a set of feature data).

As to claim 12, Baseman et al. (US 10,365,640 B2) discloses grouping, by the system, the feature data of the set of feature data independently based on one or more feature data having a same relationship (see col. 9, lines 41-59, i.e., filtered to include a subset, reads on: grouping; and end product quality, manufacturing process and measuring the end product’s quality, reads on: feature data having a same relationship. At 212, the automatically generated quality control rules may be further filtered  to include a subset that are determined to be most effective in improving the end product quality. This selection or filtering may be performed by applying those rules during a multi-stage manufacturing process and evaluating or measuring the end product's quality. The n-number of control rules that were applied in producing products with higher product quality is selected. In one aspect, the control rules that are applied during a manufacturing process that produced a product having a quality value that exceeds a defined threshold value, may be selected. For example, the control rules that are generated are ranked and a subset of the control rules that are top ranked according to a defined threshold is selected. At 214, the subset of the quality control rules is instantiated. The subset includes those control rules determined to be (or filtered at 212) most effective in producing a quality product (e.g., those that have a quality measure that exceeds a threshold quality value).

As to claim 13, Baseman et al. (US 10,365,640 B2) discloses further comprising: determining, by the system, the causal relationships between the feature data based on a defined process flow graph (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “the process variables (processing or operating conditions)”, reads on: the feature data, and see col. 6, lines 28-29, at 122, the control rules output by the ML model are ranked by their effectiveness, and a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure, reads on: defined process flow group i.e., a business flow model).

As to claim 14, Baseman et al. discloses wherein the causal relationships are dependencies between respective feature data of the set of feature data (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “all production stages” and “the product quality measure” reads on: one or more explanations of a machine learning model prediction, and “the process variables (processing or operating conditions)”, reads on: feature data of a set of feature data. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure, reads on: the causal relationships are dependencies between respective feature data of the set of feature data). 

As to claim 15, Baseman et al. discloses a computer program product (see col. 12, line 66) that facilitates causal reasoning for explanations of model predictions, the computer program product (see col. 12, line 66) comprising a computer readable storage medium (see col. 12, line 67 to col. 13, 27) having program instructions embodied therewith, the program instructions are executable by a processor (see fig. 4, processor 402 and/or fig. 5, processor 12) to cause the processor (402, 12) to: generate one or more explanations of a machine learning model prediction based on causal relationships determined between feature data of a set of feature data (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “all production stages” and “the product quality measure”, reads on: one or more explanations of a machine learning model prediction, and “the process variables (processing or operating conditions)”, reads on: feature data of a set of feature data).

As to claim 17, Baseman et al. discloses wherein the program instructions further cause the processor (see fig. 4, processor 402 and/or fig. 5, processor 12) to: determine the causal relationships between the feature data based on a defined process flow graph (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “the process variables (processing or operating conditions)”, reads on: the feature data, and see col. 6, lines 28-29, at 122, the control rules output by the ML model are ranked by their effectiveness, and a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure, reads on: defined process flow group i.e., a business flow model).
Allowable Subject Matter
Claims 18-21 are allowed.

Claims 22-25 are objected to because of a minor informality (see above) but they are allowable over the closest prior art of record.
 
Claims 2-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2, Baseman et al. (US 10,365,640 B2) discloses wherein the computer executable components further comprise: an aggregation component that groups the feature data of the set of feature data based on the causal relationships between the feature data (see col. 9, lines 41-59, i.e., filtered to include a subset, reads on: groups; and end product quality, manufacturing process and measuring the end product’s quality, reads on: feature data based on the causal relationships between the feature data. At 212, the automatically generated quality control rules may be further filtered  to include a subset that are determined to be most effective in improving the end product quality. This selection or filtering may be performed by applying those rules during a multi-stage manufacturing process and evaluating or measuring the end product's quality. The n-number of control rules that were applied in producing products with higher product quality is selected. In one aspect, the control rules that are applied during a manufacturing process that produced a product having a quality value that exceeds a defined threshold value, may be selected. For example, the control rules that are generated are ranked and a subset of the control rules that are top ranked according to a defined threshold is selected. At 214, the subset of the quality control rules is instantiated. The subset includes those control rules determined to be (or filtered at 212) most effective in producing a quality product (e.g., those that have a quality measure that exceeds a threshold quality value).)
The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, wherein the computer executable components further comprise: an analysis component that samples dataset points around a trace associated with the causal relationships between the feature data, as recited in dependent claim 2.

Dependent claims 3-8 are objected to because dependent claims 3-8 are dependent on objected to dependent claim 2 above.

Regarding dependent claim 11, Baseman et al. (US 10,365,640 B2) discloses  further comprising: grouping, by the system, the feature data of the set of feature data based on the causal relationships between the feature data (see col. 9, lines 41-59, i.e., filtered to include a subset, reads on: grouping; and end product quality,  manufacturing process and measuring the end product’s quality, reads on: feature data based on the causal relationships between the feature data. At 212, the automatically generated quality control rules may be further filtered  to include a subset that are determined to be most effective in improving the end product quality. This selection or filtering may be performed by applying those rules during a multi-stage manufacturing process and evaluating or measuring the end product's quality. The n-number of control rules that were applied in producing products with higher product quality is selected. In one aspect, the control rules that are applied during a manufacturing process that produced a product having a quality value that exceeds a defined threshold value, may be selected. For example, the control rules that are generated are ranked and a subset of the control rules that are top ranked according to a defined threshold is selected. At 214, the subset of the quality control rules is instantiated. The subset includes those control rules determined to be (or filtered at 212) most effective in producing a quality product (e.g., those that have a quality measure that exceeds a threshold quality value).)
The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, further comprising: sampling, by the system,  dataset points around a trace associated with the causal relationships between the feature data, as claimed in dependent claim 11.
Regarding dependent claim 16, Baseman et al. (US 10,365,640 B2) discloses wherein the program instructions further cause the processor (see fig. 4, processor 402 and/or fig. 5, processor 12) to: group the feature data of the set of feature data based on the causal relationships between the feature data (see col. 9, lines 41-59, i.e., filtered to include a subset, reads on: groups; and end product quality, manufacturing process and measuring the end product’s quality, reads on: feature data based on the causal relationships between the feature data. At 212, the automatically generated quality control rules may be further filtered  to include a subset that are determined to be most effective in improving the end product quality. This selection or filtering may be performed by applying those rules during a multi-stage manufacturing process and evaluating or measuring the end product's quality. The n-number of control rules that were applied in producing products with higher product quality is selected. In one aspect, the control rules that are applied during a manufacturing process that produced a product having a quality value that exceeds a defined threshold value, may be selected. For example, the control rules that are generated are ranked and a subset of the control rules that are top ranked according to a defined threshold is selected. At 214, the subset of the quality control rules is instantiated. The subset includes those control rules determined to be (or filtered at 212) most effective in producing a quality product (e.g., those that have a quality measure that exceeds a threshold quality value).)
The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, wherein the program instructions further cause the processor (see fig. 4, processor 402 and/or fig. 5, processor 12) to: sample dataset points around a trace associated with the causal relationships between the feature data, as recited in dependent claim 16.

Regarding independent claim 18, Baseman et al. (US 10,365,640 B2) discloses   a computer-implemented method (see col. 12, line 65, “a method”), comprising: determining, by a device (see figures 4-5) operatively coupled to a processor (see figs 4-5, processor 402, 12), one or more dependencies (i.e., causal relationships) between features of a dataset based on a defined process flow graph (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “the process variables (processing or operating conditions)”, reads on: the features of a dataset, and see col. 6, lines 28-29, at 122, the control rules output by the ML model are ranked by their effectiveness, and a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure, reads on: defined process flow group i.e., a business flow model. The causal relationships, reads on: dependencies); grouping, by the device, the features of the dataset based on the one or more dependencies between the features of the dataset; (see col. 9, lines 41-59, i.e., filtered to include a subset, reads on: grouping; and end product quality, manufacturing process and measuring the end product’s quality, reads on: features of the dataset based on the causal relationships (reads on: dependencies) between the features of the dataset. At 212, the automatically generated quality control rules may be further filtered to include a subset that are determined to be most effective in improving the end product quality. This selection or filtering may be performed by applying those rules during a multi-stage manufacturing process and evaluating or measuring the end product's quality. The n-number of control rules that were applied in producing products with higher product quality is selected. In one aspect, the control rules that are applied during a manufacturing process that produced a product having a quality value that exceeds a defined threshold value, may be selected. For example, the control rules that are generated are ranked and a subset of the control rules that are top ranked according to a defined threshold is selected. At 214, the subset of the quality control rules is instantiated. The subset includes those control rules determined to be (or filtered at 212) most effective in producing a quality product (e.g., those that have a quality measure that exceeds a threshold quality value).).
Baseman et al. (US 10,365,640 B2) discloses FIG. 1C-1, FIG. 1C-2, and FIG. 1C-3 show machine learning and outputs of the machine learning. The figures at 140 show a list of process variables with an order of importance (see col. 8, lines 5-8).
The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, sampling, by the device, dataset points around respective traces associated with the one or more dependencies, resulting in sampled dataset points; utilizing, by the device, a classifier to obtain labels of the sampled dataset points; sorting, by the device, the features of the dataset into an ordering based on a contribution level associated with one or more explanations of a machine learning model prediction; and outputting, by the device, the one or more explanations based on the ordering, as claimed in independent claim 18. 

Dependent claims 19-21 are allowable because dependent claims 19-21 are dependent on allowable independent claim 18 above.

Regarding claim 22, Baseman et al. discloses a device, comprising: a memory (see figure 5, memory 16, storage system 18, see col. 12, lines 29-44; and/or, see figure 4, storage device 404, see col. 10, line 62) that stores computer executable components; and a processor (see figure 4, processor 402; and/or see figure 5, processor 12) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a reference component that determines one or more dependencies (i.e., causal relationships) between features of a dataset based on a defined process flow graph; (see col. 9, lines 13-26 and see figure 2, block 210, At 210, the selected process variables and the genealogy data (e.g., received) are input to a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure. Decision tree is a type of machine learning model which includes a mathematical expression of predicting a response variable (also called dependent variable) in terms of state variables (also called independent variables) and coefficients for state variables. The learning of machine learning model (for example decision trees) includes computing the coefficients using the historic processing data (also called training data or historian data. Note that “the process variables (processing or operating conditions)”, reads on: the features of a dataset, and see col. 6, lines 28-29, at 122, the control rules output by the ML model are ranked by their effectiveness, and a machine learning algorithm such as a decision tree algorithm. The decision tree algorithm learns causal relationships between the process variables (processing or operating conditions) of all production stages and the product quality measure, reads on: defined process flow group i.e., a business flow model. The causal relationships, reads on: dependencies); an aggregation component that groups the features of the dataset based on the one or more dependencies between the features of the dataset; (see col. 9, lines 41-59, i.e., filtered to include a subset, reads on: grouping; and end product quality, manufacturing process and measuring the end product’s quality, reads on: features of the dataset based on the causal relationships (reads on: dependencies) between the features of the dataset. At 212, the automatically generated quality control rules may be further filtered to include a subset that are determined to be most effective in improving the end product quality. This selection or filtering may be performed by applying those rules during a multi-stage manufacturing process and evaluating or measuring the end product's quality. The n-number of control rules that were applied in producing products with higher product quality is selected. In one aspect, the control rules that are applied during a manufacturing process that produced a product having a quality value that exceeds a defined threshold value, may be selected. For example, the control rules that are generated are ranked and a subset of the control rules that are top ranked according to a defined threshold is selected. At 214, the subset of the quality control rules is instantiated. The subset includes those control rules determined to be (or filtered at 212) most effective in producing a quality product (e.g., those that have a quality measure that exceeds a threshold quality value).).
Baseman et al. (US 10,365,640 B2) discloses FIG. 1C-1, FIG. 1C-2, and FIG. 1C-3 show machine learning and outputs of the machine learning. The figures at 140 show a list of process variables with an order of importance (see col. 8, lines 5-8).
The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, an analysis component that samples dataset points around respective traces associated with the one or more dependencies, resulting in sampled dataset points; a classifier component that obtains labels of the sampled dataset points; a ranking component that sorts the features of the dataset into an ordering based on a contribution level associated with one or more explanations of a machine learning model prediction; and an interpretation component that outputs the one or more explanations based on the ordering, as recited in independent claim 22.
Dependent claims 23-25 are objected to for minor informality (see above) but they are allowable over the closest prior art of record because dependent claims 23-25 are dependent on objected to for minor informality (see above) and would be allowable independent claim 22 above, if the objection (see above) is corrected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeCaprio et al. (US 11,176,471 B1) teaches explainable machine learning models (see the title and the abstract).

Saito (US 11,263,555 B2) teaches generating explanations of machine learning predictions in matching problems (see the title and the abstract). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677